DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the reply filed on 26 July 2022, the following changes have been made: amendments to claims 1, 5-7, 13, 17, and 19-20.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
Examiner acknowledges [0033] of the specification which states: “A computer readable storage medium or media, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-12), article of manufacture (claims 13-16), machine (claims 17-20) which recite steps of receiving, by a computer device, an association of a prescribed treatment  of an ailment to a user; receiving, by the computer device, an image of the user; receiving, by the computer device, an image of treatment adherence by the user; determining, by the computer device, adherence to the prescribed treatment by analyzing the image of treatment adherence, wherein the determining comprises extracting features from the image of treatment adherence using photographic interpretation techniques and comparing the extracted features to known features of the prescribed treatment; and generating, by the computer device, a personalized visualization illustrating the determined adherence to the prescribed treatment by augmenting the image of the user in the personalized visualization with images of a malady of the user, the malady being associated with the prescribed treatment.

Step 2A Prong 1
These steps of automating assessment of determining a treatment adherence and prescribing a treatment, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from performing evaluations, judgement, and forming an opinion. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a computer device, everything else in the context of this claim encompasses mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12, 14-16, and 18-20, reciting particular aspects of sending a message containing the personalized visualization, storing adherence data, generating an initial visualization showing results of adherence or nonadherence, analyzing a geometry and a symmetry of a pill within the image, comparing the extracted to known features, modifying the personalized visualization in view of nonadherence, monitoring further adherence or nonadherence, training deep generative machine learning models, providing a nonadherence notification to a provider of the prescribed treatment, the personalized visualization including computer enhanced items, and the deep generative machine learning models including generative adversarial networks covers performance of the limitations in the mind but for recitation of generic computer components covers mental processes).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as wherein the determining comprises extracting features from the image of treatment adherence using photographic interpretation techniques and comparing the extracted features to known features of the prescribed treatment amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015] to [0114], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving, by a computer device, an association of a prescribed treatment of an ailment to a user; recitation of receiving, by the computer device, an image of the user; and recitation of receiving, by the computer device, an image of treatment adherence by the user amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as generating, by the computer device, a personalized visualization illustrating the determined adherence to the prescribed treatment by augmenting the image of the user in the personalized visualization with images of a malady of the user, see MPEP 2106.05(h))
Dependent claims 2-12, 14-16, and 18-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, 14-16, and 18-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by a computer device, an association of a prescribed treatment of an ailment to a user; recitation of receiving, by the computer device, an image of the user; and recitation of receiving, by the computer device, an image of treatment adherence by the user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent 2-12, 14-16, and 18-20 claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of Hanina et al. (US20150363570A1) and further in view of Coppersmith III et al. (US20190251723A1).
Regarding claim 1, Rasochova discloses receiving, by a computer device, an association of a prescribed treatment of an ailment to a user ([0103] “Upon receiving feedback and a recommended course of action or treatment…. This documents the progression of the skin condition and treatment.”)
receiving, by the computer device, an image of the user ([0089] “Image data initially received from the first x number of users may be used to train the models applied by the program 105.”)
receiving, by the computer device, an image of treatment adherence by the user ([0091] “In step 235, the program 105 monitors the effectiveness of the treatment plan after the user's initial classification into a group. By uploading a photo and providing responses to a series of questions, users may follow up by logging their improvement or change in skin health.”)
determining, by the computer device, adherence to the prescribed treatment by analyzing the image of treatment adherence ([0102] “In step 240, the program 105 determines if the treatment plan is effective at treating the skin conditions of the user.”)

Rasochova does not explicitly disclose however Hanina teaches wherein the determining comprises extracting features from the image of treatment adherence using photographic interpretation techniques  ([0038] “If the inquiry at step 230 is answered in the affirmative and it is therefore confirmed that the user's face is present and viewable in the images, then processing passes to step 240 where an image or plurality of images are acquired to determine whether there is a pill in the mouth of the user.” [0039] “Therefore, at step 260, other features, such as marking or other distinctive features may be extracted.”)
and comparing the extracted features to known features of the prescribed treatment ([0039] “This process may also be employed to identify a pill within the mouth of the user if the features extracted are then compared to a library of features in steps 265, 275, 285 and 295, thus allowing for a selection of a best match from a library of pills, other objects, or the other medications as the case may be.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Hanina’s techniques for medical adherence. The motivation for the combination of Rasochova and Hanina is to confirm whether a patient has properly administered their medication according to a predetermined protocol (See Hanina, Background).

Rasochova in view of Hanina does not explicitly disclose however Coppersmith III teaches generating, by the computer device, a personalized visualization illustrating the determined adherence to the prescribed treatment by augmenting the image of the user in the personalized visualization with images of a malady of the user, the malady being associated with the prescribed treatment ([0048] “In some embodiments, the AI may predictably age the representation of the patient to produce an aged image of the patient, showing what happens if the patient does not undergo the suggested treatment.”)
 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker and Hanina’s techniques for medical adherence with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova, Hanina, and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).
Regarding claim 3, Rasochova discloses storing, by the computer device, adherence data defining the determined adherence to the prescribed treatment in a database ([0140] “An image may be collected during signup or registration to use the application, as well as on daily, weekly, bi-weekly, monthly, or at other intervals as required for the user's condition or treatment, and is submitted with the periodic logs…. The images undergo processing and analysis, and are then stored in a file location or the database.”)
Regarding claim 4, Rasochova in view of Hanina does not explicitly disclose however Coppersmith III teaches generating, by the computer device, an initial visualization showing results of adherence or nonadherence to the prescribed treatment prior to a capturing of the image of treatment adherence ([0005] “In some embodiments, a visualization tool is used to predict the expected outcomes of aesthetic medical procedures using artificial intelligence and to show these outcomes on augmented reality representations of their own face/body.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker and Hanina’s techniques for medical adherence with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova, Hanina, and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).
Regarding claim 5, Rasochova does not explicitly disclose however Hanina teaches wherein the analyzing the image of the treatment adherence includes analyzing a geometry and a symmetry of a pill within the image ([0039] “and at step 290 one or more shape features may be extracted.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Hanina’s techniques for medical adherence. The motivation for the combination of Rasochova and Hanina is to confirm whether a patient has properly administered their medication according to a predetermined protocol (See Hanina, Background).
Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of in view of Hanina et al. (US20150363570A1), Coppersmith III et al. (US20190251723A1), and further in view of Kapaldo (US20210241873A1).
Regarding claim 2, Rasochova in view of Hanina and Coppersmith III does not explicitly disclose however Kapaldo teaches sending, by the computer device, a message containing the personalized visualization to the user via a user device ([0083] “In some embodiments, the one or more intervention templates may include electronic message content particular to a specific patient cohort and the medication. In addition, each of the one or more intervention templates may correspond to an intervention channel. An intervention channel may comprise at least one of: a telephone communication, a text message, an in-app communication, or an email.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker Hanina’s techniques for medical adherence, and Coppersmith III’s techniques for AI-based visualization of medical procedures with Kapaldo’s techniques for medical adherence intervention. The motivation for the combination of Rasochova, Hanina, Coppersmith III, and Kapaldo is to provide the user an incentive to adhere to the medical treatment (See Kapaldo, Background).
Regarding claim 8, Rasochova discloses monitoring, by the computer device, further adherence or nonadherence to the prescribed treatment after the sending the message containing the personalized visualization to the user ([0106] “The program 105 then performs step 235 to monitor the progress the modified treatment plan, as depicted in FIG. 2.”)
Regarding claim 9, Rasochova discloses training, by the computer device, deep generative machine learning models…. 
([0122] “As the dataset of users evolves and their resulting feedback expands, the dataset may train a model used by the program 105, based on deep learning techniques.”)
…..by assigning coordinates to features within images of ailments ([0143] “When a user selects a plot, they will be directed to a detailed page, that will explain the data point (e.g., skin oiliness, stress level, and so forth), and what impact it has on overall skin health.”)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of in view of Hanina et al. (US20150363570A1), Coppersmith III et al. (US20190251723A1), and further in view of Gyory (US20200043589A1).
Regarding claim 6, Rasochova in view of Hanina and Coppersmith III does not explicitly disclose however Gyory teaches comparing, by the computer device, the extracted features to known features of the prescribed treatment by extracting number features from the image that indicate an amount of medicine of the prescribed treatment ([0030] “The electronic device 10 captures the image and analyzes the image to determine a dosage being delivered to the patient and transmits the data to the patient indicated by block 12 in FIG. 1.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker Hanina’s techniques for medical adherence, and Coppersmith III’s techniques for AI-based visualization of medical procedures with Gyory’s techniques for dose capture. The motivation for the combination of Rasochova, Hanina, Coppersmith III, and Gyory is to record total usage of the medication over a predetermined period of time (See Gyory, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of in view of Hanina et al. (US20150363570A1), Coppersmith III et al. (US20190251723A1), and further in view of Kheifetz et al. (US20170140109A1).
Regarding claim 7, Rasochova in view of Hanina and Coppersmith III does not explicitly disclose however Kheifetz teaches modifying, by the computer device, the personalized visualization in view of nonadherence to the prescribed treatment by augmenting the personalized visualization with images of a disease of the user at various stages, the disease being associated with the prescribed treatment ([0026] “The imaging data preferably comprises images at different times of a body part or organ.” [0020] “The data processor comprises a predictor module configured and operable for individualizing the data indicative of the disease progression models by utilizing the medical data of the specific patient, and creating a personalized disease progression model. Such personalized disease progression model may be further simulated with respect to one or more endpoints to thereby evaluate the personalized disease progression for each treatment for the specific patient and the specific disease.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker Hanina’s techniques for medical adherence, and Coppersmith III’s techniques for AI-based visualization of medical procedures with Kheifetz’s techniques for prediction of medical treatment effect. The motivation for the combination of Rasochova, Hanina, Coppersmith III, and Kheifetz is to generate an output data indicative of treatment or non-treatment (See Kheifetz, Background).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of Hanina et al. (US20150363570A1), Coppersmith III et al. (US20190251723A1), Kapaldo (US20210241873A1) and further in view of Ramasubramanian et al. (US20080201174A1).
Regarding claim 10, Rasochova in view of Hanina, Coppersmith III, Kapaldo does not explicitly disclose however Ramasubramanian teaches providing, by the computer device, a nonadherence notification to a provider of the prescribed treatment in response to the nonadherence to the prescribed treatment ([0205] “For a time-based intervention, when the elapsed time has exceeded the member parameter T2, the tone of the intervention is escalated to positive, then to a ‘bald’ tone when it has exceeded the member parameter T3, and finally, when it has exceeded the member parameter T4, the caregiver is notified. As an example, a reminder intervention (time-based) may begin with a neutral ‘It is time for your morning medicine’ at T0, then escalate the tone to a positive-polite ‘If you haven't taken your morning medicine already, please take it now’, then to a bald ‘Please take your morning medicine now’.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker, Hanina’s techniques for medical adherence, Coppersmith III’s techniques for AI-based visualization of medical procedures, and Kapaldo’s techniques for medical adherence intervention with Ramasubramanian’s techniques for a medical adherence management system. The motivation for the combination of Rasochova, Hanina, Coppersmith III, Kapaldo, and Ramasubramanian is to influence users to consider their adherence situation (See Ramasubramanian, Background).
Regarding claim 11, Rasochova discloses wherein the personalized visualization includes computer enhanced items showing results of the determined adherence to the prescribed treatment ([0146] “FIG. 8 is a series of images of a user that applied the generated or devised treatment plan. A mobile application, as supported by the program 105, aims to optimize treatment of a skin condition using the devised treatment plan. Within 16 days, the user achieves noticeable results.”)
Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of Coppersmith III et al. (US20190251723A1).
Regarding claim 13, Rasochova discloses one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable ([0063] “By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.”)
train deep generative machine learning models to learn a physical progression of ailments and healing of the ailments for a prescribed treatment ([0086] “More specifically, the program 105 analyzes the images using machine learning and deep learning techniques.” [0105] “In step 250, if the program 105 determines the treatment plan is effective at, for example, reducing acne or skin anomalies, then the generated treatment plan has been validated as an optimal treatment for reducing the acne or other skin anomalies.” [0106] “The program 105 needs to refine the models and algorithms applied to obtain an optimized treatment plan. As the data continues to grow and the model continues to be trained, the program 105 learns over time what optimal treatment and feedback each user subset should receive.”)
receive an association of the prescribed treatment with a user ([0103] “Upon receiving feedback and a recommended course of action or treatment….”)
receive an image of the user ([0089] “Image data initially received from the first x number of users may be used to train the models applied by the program 105.”)
generate an initial visualization by modifying the image of the user using the deep generative machine learning models ([0085] “In step 225, the program 105 applies AI techniques on the images; the patient info, which includes inputs and responses to the questions or inquiries; and the contents of the database, as described with respect to the database 120.” [0122] “As the dataset of users evolves and their resulting feedback expands, the dataset may train a model used by the program 105, based on deep learning techniques.”)
receive an image of treatment adherence by the user ([0089] “Image data initially received from the first x number of users may be used to train the models applied by the program 105.”)
determine adherence to the prescribed treatment by extracting features from the image of treatment adherence ([0089] “These images may be labeled and preprocessed for use in training the model. As the model becomes exposed to more and more images, it may learn over time how to recognize different types of acnes (i.e. blackheads, whiteheads, pustules etc.).”)
and comparing the extracted features to known features of the prescribed treatment ([0111] “In Scenario 4, the user has skin discoloration. Based on the hue, texture, and intensity of different regions of the skin of the user, the program 105 determines the magnitude of improvement and if the different regions are closer in color in comparison to prior to the treatment. A threshold parameter for the infected region, which is bleached compared to other regions of the skin, has to increase in intensity and hue by at least 30% in two weeks.”)
and generate a modified personalized visualization based on the determined adherence ([0143] “The users are provided real time feedback on their skin health, as well as data visualizations that depict all relevant characteristics in their skin care.”)
based on the deep generative machine learning models ([0122] “As the dataset of users evolves and their resulting feedback expands, the dataset may train a model used by the program 105, based on deep learning techniques.”)

Rasochova does not explicitly disclose however Coppersmith III teaches send the initial visualization to a computing device of the user for display on the computing device of the user ([0101] “FIG. 6 illustrates an example user interface 600 of the patient visualization application 110 that enables sending one or more images to a patient according to certain embodiments of this disclosure. The clinician may use the user interface 600 to send the before and modified images generated by the one or more machine learning models, as well as the list of medical procedures selected and simulated as being performed on the patient, to the patient.”)
augmenting the image of the user with a hypothetical image or illustration ([0048] “In some embodiments, the AI may predictably age the representation of the patient to produce an aged image of the patient, showing what happens if the patient does not undergo the suggested treatment.”)
 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).
Regarding claim 15, Rasochova does not explicitly disclose however Coppersmith III teaches wherein the modified personalized visualization illustrates computer enhanced items showing consequences for the nonadherence to the prescribed treatment ([0048] “In some embodiments, the AI may predictably age the representation of the patient to produce an aged image of the patient, showing what happens if the patient does not undergo the suggested treatment..”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).
Regarding claim 16, Rasochova does not explicitly disclose however Coppersmith III teaches wherein the program instructions are executable to send a message to the computing device of the user, the message containing the modified personalized visualization ([0101] “FIG. 6 illustrates an example user interface 600 of the patient visualization application 110 that enables sending one or more images to a patient according to certain embodiments of this disclosure. The clinician may use the user interface 600 to send the before and modified images generated by the one or more machine learning models, as well as the list of medical procedures selected and simulated as being performed on the patient, to the patient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).
Regarding claim 17, Rasochova discloses a processor ([0012] “The computing device includes a processor and memory.”)
a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions ([0063] “By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.”)
train deep generative machine learning models to learn a physical progression of ailments and healing of the ailments for a prescribed treatment ([0086] “More specifically, the program 105 analyzes the images using machine learning and deep learning techniques.” [0105] “In step 250, if the program 105 determines the treatment plan is effective at, for example, reducing acne or skin anomalies, then the generated treatment plan has been validated as an optimal treatment for reducing the acne or other skin anomalies.” [0106] “The program 105 needs to refine the models and algorithms applied to obtain an optimized treatment plan. As the data continues to grow and the model continues to be trained, the program 105 learns over time what optimal treatment and feedback each user subset should receive.”)
receive an association of the prescribed treatment with a user ([0103] “Upon receiving feedback and a recommended course of action or treatment….”)
receive an association of the prescribed treatment with a user ([0103] “Upon receiving feedback and a recommended course of action or treatment….”)
receive an image of the user commencing the prescribed treatment ([0140] “While the initial image analysis is used as a baseline comparison for the future records, the weekly logs and images allow for tracking of treatment outcome. When a user captures an image, the image is sent to a remotely located server.”)
generate an initial visualization by modifying the image of the user using the deep generative machine learning models….. ([0085] “In step 225, the program 105 applies AI techniques on the images; the patient info, which includes inputs and responses to the questions or inquiries; and the contents of the database, as described with respect to the database 120.” [0122] “As the dataset of users evolves and their resulting feedback expands, the dataset may train a model used by the program 105, based on deep learning techniques.”)
receive an image of treatment adherence by the user ([0089] “Image data initially received from the first x number of users may be used to train the models applied by the program 105.”)
determine adherence to the prescribed treatment by extracting features from the image of treatment adherence ([0089] “These images may be labeled and preprocessed for use in training the model. As the model becomes exposed to more and more images, it may learn over time how to recognize different types of acnes (i.e. blackheads, whiteheads, pustules etc.).”)
and comparing the extracted features to known features of the prescribed treatment ([0111] “In Scenario 4, the user has skin discoloration. Based on the hue, texture, and intensity of different regions of the skin of the user, the program 105 determines the magnitude of improvement and if the different regions are closer in color in comparison to prior to the treatment. A threshold parameter for the infected region, which is bleached compared to other regions of the skin, has to increase in intensity and hue by at least 30% in two weeks.”)
and generate a personalized visualization in response to adherence to the prescribed treatment ([0143] “The users are provided real time feedback on their skin health, as well as data visualizations that depict all relevant characteristics in their skin care.”)


Rasochova does not explicitly disclose however Coppersmith III teaches ….to illustrate results of nonadherence to the prescribed treatment including enhanced changes to the image of the user showing consequences for nonadherence on a virtual pictorial and/or animated representation illustrating a malady ([0048] “In some embodiments, the AI may predictably age the representation of the patient to produce an aged image of the patient, showing what happens if the patient does not undergo the suggested treatment.” [0113] “In some embodiments, the image and the modified image of the patient may be presented in augmented reality on the display or in virtual reality in a headset including the display. A graphical element may be present on a user interface including the before image and/or the modified image.”)
send a message to the computing device of the user which contains the initial visualization ([0101] “FIG. 6 illustrates an example user interface 600 of the patient visualization application 110 that enables sending one or more images to a patient according to certain embodiments of this disclosure. The clinician may use the user interface 600 to send the before and modified images generated by the one or more machine learning models, as well as the list of medical procedures selected and simulated as being performed on the patient, to the patient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).
Regarding claim 18, Rasochova discloses wherein the personalized visualization illustrates computer enhanced items showing results of the adherence to the prescribed treatment ([0146] “FIG. 8 is a series of images of a user that applied the generated or devised treatment plan. A mobile application, as supported by the program 105, aims to optimize treatment of a skin condition using the devised treatment plan. Within 16 days, the user achieves noticeable results.”)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of Hanina et al. (US20150363570A1), Coppersmith III et al. (US20190251723A1), Kapaldo (US20210241873A1), Ramasubramanian et al. (US20080201174A1), and further in view of Aliper et al. (US20190034581A1).
Regarding claim 12, Rasochova in view of Hanina, Coppersmith III, Kapaldo, and Ramasubramanian does not explicitly disclose however Aliper teaches wherein the deep generative machine learning models include generative adversarial networks ([0039] “In some aspects, the machine learning platform comprises one or generative adversarial networks.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker, Hanina’s techniques for medical adherence, Coppersmith III’s techniques for AI-based visualization of medical procedures, Kapaldo’s techniques for medical adherence intervention, and Ramasubramanian’s techniques for a medical adherence management system with Aliper’s techniques for biological simulations. The motivation for the combination of Rasochova, Hanina, Coppersmith III, Kapaldo, Ramasubramanian, and Aliper is to generate data mimicking some distribution in regards to adherence (See Aliper, Background).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of Coppersmith III et al. (US20190251723A1) and further in view of Abid et al. (Contrastive Variational Autoencoder Enhances Salient Features).
Regarding claim 14, Rasochova in view of Coppersmith III does not explicitly disclose however Abid teaches wherein the deep generative machine learning models include variational autoencoders ([pg. 1, Col. 1] “Training a standard variational autoencoder (VAE) and examining the dominant latent factors will likely identify features of the skin related to the demographic diversity of the subjects (e.g. skin color, and other features related to age and gender).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker and Coppersmith III’s techniques for AI-based visualization of medical procedures with Abid’s techniques for contrastive variational autoencoders. The motivation for the combination of Rasochova, Coppersmith III, and Abid is to identify and enhance salient latent features. (See Abid, Background).
Regarding claim 19, Rasochova in view of Coppersmith III does not explicitly disclose however Abid teaches wherein the deep generative machine learning models include variational autoencoders on images of the human body in different states of health or ailment based on the physical progression of ailments ([pg. 1, Col. 1] “Consider a dataset of images of skin lesions that are collected from a diverse population in order to study disease-related variations in skin…. Training a standard variational autoencoder (VAE) and examining the dominant latent factors will likely identify features of the skin related to the demographic diversity of the subjects (e.g. skin color, and other features related to age and gender).” [pg. 3, Col. 1] “We use s to refer to the latent variables that are salient in a particular analysis. In the example presented in the introduction, these may be the latent variables related to subtypes of skin cancer, or the progression of the disease.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker and Coppersmith III’s techniques for AI-based visualization of medical procedures with Abid’s techniques for contrastive variational autoencoders. The motivation for the combination of Rasochova, Coppersmith III, and Abid is to identify and enhance salient latent features. (See Abid, Background).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rasochova et al. (US20210027897A1) in view of Coppersmith III et al. (US20190251723A1) and further in view of Aliper et al. (US20190034581A1).
Regarding claim 20, Rasochova does not explicitly disclose however Coppersmith III teaches on images of the human body in different states of health or ailment ([0067] “Further, a faded-out (“ghost-like”) representation of the previous state of the patient's body region may be presented on the user interface of the patient visualization application 110, concurrently with the new state of the patient's body region, to enable the patient to see the changes that result from each medical procedure over time.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker with Coppersmith III’s techniques for AI-based visualization of medical procedures. The motivation for the combination of Rasochova and Coppersmith III is to visualize effects that may occur to a patient that selects the medical procedures and/or foregoes the medical procedures. (See Coppersmith III, Background).

Rosochova in view of Coppersmith III does not explicitly disclose however Aliper teaches wherein the deep generative machine learning models include generative adversarial networks ([0039] “In some aspects, the machine learning platform comprises one or generative adversarial networks.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rasochova’s techniques for a skin health tracker and Ramasubramanian’s techniques for a medical adherence management system with Aliper’s techniques for biological simulations. The motivation for the combination of Rasochova, Ramasubramanian, and Aliper is to generate data mimicking some distribution in regards to adherence (See Aliper, Background).


Response to Arguments
The arguments filed on 26 July 2022 have been considered, but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 6 to 10 that under Step 2A Prong 1, the present amendments recite limitations that are not directed to the abstract idea. That this also applies to claims 13 and 17. Applicant cites MPEP 2106.04 to show how the courts determine mental processes and specific examples of what constitutes a mental process. Applicant asserts that the claimed invention is not directed to the mental process examples and that the claimed invention, according to [0017], is directed to improving adherence by providing remote monitoring, validation, analysis and image generation. Applicant submits that features such as receiving images and analyzing the image of treatment adherence using photographic interpretation techniques to extract features from the image of treatment adherence to compare with known features of the prescribed treatment cannot be mentally done by a user. Applicant further submits that the feature of generating, by the computer device, a personalized visualization illustrating the determined adherence to the prescribed treatment by modifying the image of the user also cannot be done mentally.

Examiner respectfully disagrees with the applicant’s arguments. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, examiner asserts that the claimed steps in the present application in determining adherence to the prescribed treat are human cognitive actions that have been performed by healthcare providers. Even if the claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” Furthermore, examiner points out that the improvement aspect has been considered under Step 2A Prong 2.


On pages 10 to 18 the applicant argues that under Step 2A Prong 2, the claims are integrated into a practical application. Applicant cites the relevant considerations under MPEP 2106.04(d) and asserts that the features of claim 1 reciting using photographic interpretation techniques for later comparison to known features of the prescribed treatment and augmenting an image of the user with images of malady is at least one of the features that that integrates the alleged judicial exception into a practical application where the photographic interpretation techniques are a particular/specific and non-generic computing device that is being used in a particular manner that is not conventional. For claims 13 and 17, the applicant argues that the use of deep generative machine learning models integrates the judicial exception into a practical application are also not conventional. Referencing the DDR case, the applicant submits that there is no counterpart in the pre-computer world to the problem addressed and solved by the claimed invention since these features are rooted in computer technology. Applicant references various limitations of claims 1, 13, and 17 to support this assertion and states that the improvements are in the area of computer technology in order to overcome a problem specifically arising in the realm using a computing device. Applicant then cites [0017] of the specification to assert that the specification describes the claimed invention as a specific technical solution to health care-related software and improve treatment adherence by patients. Court cases such as Bascom and Enfish are cited by the applicant to show that even though there might be a generic computer, this in
of itself does not lead to a conclusion of patent ineligibility. Applicant submits that the use of the computer device to perform the features of the claimed invention improves modelling of healthcare information (maladies) is not humanly possible for large datasets of information used by the deep generative machine learning models. Specifically, the current claims very clearly pertain to a solution utilizing a practical application of the alleged judicial exception to solve a problem that does not arise using traditional methods of describing the results of ailments to patients (or non-personalized descriptions of results of nonadherence to prescribed treatments) instead relying on collection and analysis methods for
particular types of data to verify the consistency of the medical product. Applicant states that dependent claims 19-20 are particular deep generative machine learning models and are practical applications. Applicant requests the withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to solve the non-technological problem of “increased medical complications and costs” as a result of nonadherence ([0016] of the specification) through improving treatment adherence by monitoring user medicine intake, compliance, and treatment adherence, and by providing personalized visualizations back to the user. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Examiner points out that the claimed limitations have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assists in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient.  For instance, in Finjan, Inc. v. Blue Coat Systems the courts found that the claims were “directed to a non-abstract improvement in computer functionality…” (MPEP 2106.04(d)). Examiner also asserts that Bascom is not similar to the present application because Bascom claimed a technical improvement in the art i.e. a technology-based solution to filter content on the internet while the present application is not presenting an improvement since the problem solved is a non-technological problem. The present invention neither improves a computer functionality nor solves a technological problem. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, the applicant’s arguments have been considered but are moot since they do not apply to the newly cited references. Therefore, the 102 rejection has been withdrawn.
Regarding the 103 rejection, the applicant’s arguments have been considered but are moot since they do not apply to the newly cited references. 



Prior Art Cited but Not Relied Upon
Hezarjaribi, N., Fallahzadeh, R., & Ghasemzadeh, H. (2016, March). A machine learning approach for medication adherence monitoring using body-worn sensors. In 2016 Design, Automation & Test in Europe Conference & Exhibition (DATE) (pp. 842-845). IEEE.
This reference is relevant because is discloses using machine learning for medication intake adherence activities.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626